EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Tropper on 12/2/2021.

The application has been amended as follows: 

1-20.	(Cancelled).

21.	(Currently Amended) A method, comprising:
	determining, by a packet analyzer, a diagnostic action for improving a connection between a first node of a network and a second node of the network, wherein the packet analyzer is different from the first node and the second node, and wherein the connection is a voice connection comprising voice packets and silence packets generated at an onset of a silence period during the voice connection; 
	generating, by the packet analyzer, a diagnostic silence packet in response to determining the diagnostic action;
	receiving and identifying, by the packet analyzer, a silence packet from the network, the silence packet being associated with the connection; and 

	initiating, by the packet analyzer, a replacement of the silence packet with the diagnostic silence packet, 
		wherein the diagnostic silence packet is transmitted between the first node of the network and the second node of the network during the silence period, and
		wherein the diagnostic silence packet directs a component of the network to perform the diagnostic action, comprising changing a bandwidth 

22.	(Cancelled).
23.	(Previously Presented) The method of Claim 21, wherein the diagnostic action further comprises:
adjusting a modulation and coding scheme (MCS) associated with the connection.

(Previously Presented) The method of Claim 21, wherein each of the first node of the network and the second node of the network is a selected one of:
a user device;
a gateway; and	
an edge node.

25.	(Previously Presented) The method of Claim 21, further comprising determining, by the packet analyzer, the diagnostic action based on information obtained by at least one performance silence packet.

26.	(Currently Amended) The method of Claim 21, wherein:

the diagnostic action improves the voice connection. 

27.	(Previously Presented) The method of Claim 21, wherein the silence packet is a Silence Insertion Descriptor (SID) packet.


	determining a diagnostic action for improving a connection between a first node of a network and a second node of the network, wherein the packet analyzer is different from the first node and the second node, and wherein the connection is a voice connection comprising voice packets and silence packets generated at an onset of a silence period during the voice connection; 
	generating, in response to determining the diagnostic action, a diagnostic silence packet;
	receiving and identifying a silence packet from the network, the silence packet being associated with the connection; and

	initiating a replacement of the silence packet with the diagnostic silence packet, 
		wherein the diagnostic silence packet is transmitted between the first node of the network and the second node of the network during the silence period, and
		wherein the diagnostic silence packet directs a component of the network to perform the diagnostic action, comprising changing a bandwidth associated with the connection

29.	(Cancelled).

30.	(Previously Presented) The packet analyzer of Claim 28, wherein the diagnostic action further comprises:
adjusting a modulation and coding scheme (MCS) associated with the connection.

31.	(Previously Presented) The packet analyzer of Claim 28, wherein each of the first node of the network and the second node of the network is a selected one of:
a user device;
a gateway; and
an edge node.


33.	(Currently Amended) The packet analyzer of Claim 28, wherein:

the diagnostic action improves the voice connection. 

34.	(Previously Presented) The packet analyzer of Claim 28, wherein the silence packet is a Silence Insertion Descriptor (SID) packet.


	determining, by a packet analyzer, a diagnostic action for improving a connection between a first node of a network and a second node of the network, wherein the packet analyzer is different from the first node and the second node, and wherein the connection is a voice connection comprising voice packets and silence packets generated at an onset of a silence period during the voice connection; 
	generating, by the packet analyzer, a diagnostic silence packet in response to determining the diagnostic action;
	receiving and identifying, by the packet analyzer, a silence packet from the network, the silence packet being associated with the connection; and

	initiating, by the packet analyzer, a replacement of the silence packet with the diagnostic silence packet, 
		wherein the diagnostic silence packet is transmitted between the first node of the network and the second node of the network during the silence period, and
		wherein the diagnostic silence packet directs a component of the network to perform the diagnostic action, comprising a wireless connectioncomprising adjusting a modulation and coding scheme (MCS) associated with the wireless connection.

36.	(Cancelled).

37.	(Previously Presented) The one or more computer-readable non-transitory storage media of Claim 35, wherein the diagnostic action further comprises at least one of the following:
changing a codec associated with the connection; and
changing a bandwidth associated with the connection.

38.	(Previously Presented) The one or more computer-readable non-transitory storage media of Claim 35, wherein each of the first node of the network and the second node of the network is a selected one of:
a user device;

an edge node.

39.	(Previously Presented) The one or more computer-readable non-transitory storage media of Claim 35, wherein the operations further comprise determining, by the packet analyzer, the diagnostic action based on information obtained by at least one performance silence packet.

40.	(Currently Amended) The one or more computer-readable non-transitory storage media of Claim 35, wherein:

the diagnostic action improves the voice connection. 

41.	(Previously Presented) The method of Claim 21, wherein the diagnostic silence packet is transmitted during a cellular call.

42.	(Previously Presented) The packet analyzer of Claim 28, wherein the diagnostic silence packet is transmitted during a cellular call.

43.	(Previously Presented) The one or more computer-readable non-transitory storage media of Claim 35, wherein the diagnostic silence packet is transmitted during a cellular call.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 21, 28, and 35, each of the instant claims presents an intermediary (packet analyzer) receiving a silence packet associated with a connection from the network (where the packet analyzer is not the source or the destination of the packet).  The packet analyzer identifies the silence packet and initiates replacement of the silence packet with a diagnostic silence packet generated by the packet analyzer, where this packet directs a diagnostic action that changes a bandwidth (claims 21 and 28) or an MCS (claim 35).  The closest prior art of record (Awais in view of Lin and Elwell, as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444